                                                                             Case 18-12662-abl       Doc 211      Entered 06/29/20 07:43:01         Page 1 of 2




                                                                        1

                                                                        2

                                                                        3

                                                                        4Entered on Docket
                                                                  June 29, 2020
                                                              ___________________________________________________________________
                                                                  5

                                                                        6   Jason A. Imes, Esq., NV Bar No. 7030
                                                                            Schwartzer & McPherson Law Firm
                                                                        7   2850 South Jones Blvd., Suite 1
                                                                            Las Vegas NV 89146-5308
                                                                        8
                                                                            Telephone:     (702) 228-7590
                                                                        9   Facsimile:     (702) 892-0122
                                                                            E-Mail:        bkfilings@s-mlaw.com
                                                                       10   Attorneys for Lenard E. Schwartzer, Trustee
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11                             UNITED STATES BANKRUPTCY COURT

                                                                       12                                        DISTRICT OF NEVADA
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13   In re:                                               Case No. BK-S-18-12662-ABL
                                Las Vegas, Nevada 89146-5308




                                                                       14   MEDIZONE INTERNATIONAL, INC.,                        Chapter 7

                                                                       15                                             Debtor. ORDER SUSTAINTING OBJECTION TO
                                                                                                                              PROOF OF CLAIM NO. 43
                                                                       16                                                     (SBI INVESTMENTS, LLC, 2014-1)
                                                                       17
                                                                                                                                 Hearing Date: June 25, 2020
                                                                       18                                                        Hearing Time: 11:00 a.m.

                                                                       19            The Trustee’s Objection to Proof of Claim No. 43 (SBI Investments, LLC, 2014-1) (the
                                                                       20   “Objection”) [ECF No. 199] having come before this Court on the 25th day of June, 2020; Lenard
                                                                       21   E. Schwartzer (the “Trustee”), Chapter 7 Trustee, appearing by and through his counsel, Jason A.
                                                                       22   Imes., Esq., of the Schwartzer & McPherson Law Firm; other parties appearing as noted on the
                                                                       23   record; the Court finding that notice has been given to all creditors and parties in interest as
                                                                       24   required by law, there being no opposition, the Court having made its findings of fact and
                                                                       25   conclusions of law upon the record which are incorporated herein pursuant to Federal Rules of
                                                                       26   Bankruptcy Procedure 9014(c) and 7052, and for good cause appearing,
                                                                       27            IT IS HEREBY ORDERED that the Trustee’s Objection is GRANTED; and
                                                                       28            IT IS FURTHER ORDERED that for purposes of distribution of the assets of this

                                                                                                                                                                  Page 1 of 2
                                                                            Case 18-12662-abl        Doc 211      Entered 06/29/20 07:43:01         Page 2 of 2




                                                                        1   bankruptcy estate that Proof of Claim No. 43 filed by SBI Investments, LLC, 2014-1, on or about
                                                                        2   July 18, 2018, in the sum of $1,095,899.47 shall be deemed an allowed non-priority unsecured
                                                                        3   claim but in the reduced sum of $155,775.62 and that any amounts claimed in excess of this sum
                                                                        4   are disallowed.
                                                                        5   Submitted by:
                                                                        6

                                                                        7    /s/ Jason A. Imes                          .
                                                                            Jason A. Imes, Esq.
                                                                        8   Schwartzer & McPherson Law Firm
                                                                            2850 South Jones Blvd., Suite 1
                                                                        9   Las Vegas NV 89146
                                                                            Attorneys for Lenard E. Schwartzer, Trustee
                                                                       10
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11

                                                                       12
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13                                  Local Rule 9021 CERTIFICATION
                                Las Vegas, Nevada 89146-5308




                                                                       14          In accordance with LR 9021, counsel submitting this document certifies that the order
                                                                            accurately reflects the court’s ruling and that (check one):
                                                                       15
                                                                                            The court waived the requirement of approval under LR 9021(b)(1).
                                                                       16

                                                                       17                   No party appeared at the hearing or filed an objection to the motion.

                                                                       18                  I have delivered a copy of this proposed order to all counsel who appeared at
                                                                                   the hearing, and any unrepresented parties who appeared at the hearing, and each has
                                                                       19          approved or disapproved the order, or failed to respond, as indicated above.
                                                                       20
                                                                                           I certify that this is a case under Chapter 7 or 13, that I have served a copy of
                                                                       21          this order with the motion pursuant to LR 9014(g), and that no party has objection to
                                                                                   the form or content of the order.
                                                                       22

                                                                       23
                                                                             /s/ Jason A. Imes                      .
                                                                       24   Jason A. Imes, Esq.
                                                                       25   Schwartzer & McPherson Law Firm
                                                                                                                            ###
                                                                       26

                                                                       27

                                                                       28

                                                                                                                                                                  Page 2 of 2
